t c memo united_states tax_court william d evans and caroline f evans petitioners v commissioner of internal revenue respondent docket no filed date tim alan tarter for petitioners kimberly clark for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies of dollar_figure and dollar_figure and sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure in petitioners’ federal_income_tax for and respectively after unless otherwise indicated all section references are to the internal continued concessions the issues for decision are whether expenses that were related to petitioners’ son’s motocross racing activity and deducted by their construction business were ordinary and necessary for their business for purposes of sec_162 if so whether the expenses were reasonable whether petitioners may deduct sec_179 expenses for a motorhome acquired for use in the motocross racing activity and whether petitioners are liable for sec_6662 accuracy-related_penalties findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in idaho at the time they filed the petition continued revenue code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar petitioners concede that the motocross racing activity is not directly related to their construction business additionally respondent argues that petitioners reported income from the motocross racing activity on line gross_receipts or sales of their and schedules c profit or loss from business when they should have reported the income on line other income petitioners did not address this argument at trial or on brief and are deemed to have conceded this issue see 121_tc_308 i dave evans construction dave evans construction dec is a general contractor based in boise idaho dec is licensed to operate in idaho and is not licensed to operate in any other state dec develops land and constructs residential homes and commercial buildings in the boise area dec had gross revenues of over dollar_figure million in and over dollar_figure million in for the first half of petitioners operated dec as a sole_proprietorship beginning in mid-2006 petitioners operated their construction business as an s_corporation under the name dave evans construction llc ii motocross racing activity motocross racing is a motorsport in which competitors race motorcycles at high speeds on dirt courses containing jumps and obstacles the sport is physically demanding and injuries are common to be successful riders must keep themselves and their motorcycles in top condition boise idaho along with the surrounding treasure valley region is a major center for motocross racing and other off-road racing sports there are several racecourses and motorcycle clubs within just a few miles of boise a local race we refer to dave evans construction and dave evans construction llc interchangeably as dec throughout the remainder of this opinion can easily attract big_number riders two local motocross businesses carl’s cycle sales and western power sports have grown to become major suppliers of off- road racing equipment across the country motocross racing is especially popular within the local construction industry many members of boise’s construction industry ride at the local races or have children who ride and mr evans is no exception petitioners’ three sons and two daughters all race motorcycles at least on occasion and one of their sons ben evans ben had the natural talent and drive to race at a professional level a ben’s racing background ben was born in he first started motocross racing when he was six years old and quickly demonstrated that he had a special talent while his siblings competed only in local races at the age of seven ben competed in a nationally televised race at the seattle kingdome as a teenager he competed on the national amateur circuit and in won the amateur motocross national championship pro sport class at the loretta lynn motocross ranch loretta lynn in nashville tennessee the loretta lynn title is the premiere title in the national amateur racing circuit every year big_number entrants compete to qualify to race at loretta lynn but only actually make it to the championship a racer who the event is named after the country singer of the same name places in the top five finishers of the pro-sport class at loretta lynn qualifies for a license to compete on the professional circuit in other words placing in the top five at loretta lynn is a prerequisite for becoming a professional motocross racer following his win at loretta lynn ben began racing on the professional circuit motocross racing is an expensive sport but petitioners were supportive of their children’s interest in racing petitioners personally paid for the motorcycles their children rode parts travel and race entry fees in however ben’s racing career started to take off he competed in nationally televised races and was featured in various motocross magazines including amateur mx magazine and racer x magazine sponsors including american honda carl’s cycle sales western power sports and step one graphics started coming out of the woodwork to support him at this point mr evans realized that his son’s talent and star power might help to boost dec’s business he consulted with his certified professional accountant c p a bill anderson who advised him that supporting ben’s motocross racing could be a valid promotional activity for dec dec subsequently became one of ben’s sponsors b dec’s promotional expenses in and dec had motocross-racing-related expenses excluding depreciation and sec_179 expenses totaling at least dollar_figure and dollar_figure respectively these expenses consisted mostly of payments for motorcycles parts equipment racing fees membership fees fuel and food dec also received income totaling dollar_figure and dollar_figure in and respectively stemming from the motocross racing activity the income primarily comprised proceeds from the sale of certain motorcycles and the income primarily comprised motorcycles and parts received from honda as part of a sponsorship deal apart from sponsoring ben’s motocross racing dec engaged in only limited promotional activities dec’s other advertising expenses totaled dollar_figure in and dollar_figure in and comprised payments for signs and radio and newspaper advertising dec stopped paying for ben’s motocross-racing-related expenses after he began racing on the professional circuit of these amounts petitioners reported dollar_figure and dollar_figure on line gross_receipts or sales of their and schedules c respectively petitioners are deemed to have conceded that this income should have been reported on line other income see supra note motocross assets during the years in issue dec purchased three capital assets for the motocross racing activity a jayco motorhome motorhome a 26-foot mirage trailer mirage trailer and a utility trailer the motorhome was placed into service in and the two trailers were placed into service in during the years in issue ben usually traveled to races with one or two adults usually a hired mechanic one of his older brothers and or his father who acted as his mechanics ben also needed an adult to sign a waiver before each race because he was a minor during most of the relevant period they drove the motorhome to and from each of ben’s races during the years in issue and used it to carry equipment the rear section of the motorhome was used as a garage where ben and his mechanic could make repairs and had space for two or three motorcycles the motorhome had been modified so that its entire rear wall could fold down at the push of a button creating a ramp for rolling the motorcycles on and off throughout and into the motorhome was used to haul the motorcycles to and from ben’s races the motorhome also had room to sleep up to three people ben slept in the motorhome when he was away from home for races along with whoever traveled with him in ben received five motorcycles from american honda as part of the aforementioned sponsorship deal having these motorcycles allowed ben to compete in multiple classes at every race however because the motorhome was not large enough to carry all five motorcycles dec purchased the mirage trailer for that purpose after dec purchased the mirage trailer ben and his team continued to use the motorhome to drive to the races and hitched the mirage trailer to the back when ben was competing at a race the mirage trailer was typically parked in the pit area next to the racecourse spectators were allowed to enter this pit area to see the various riders their motorcycles and the racers’ trailers they would often ask for autographs and ben would give out posters containing his picture and logos of his sponsors including dec ben would often hand out these posters to fans he met back in boise as well some of ben’s sponsors had logos displayed on the sides of the mirage trailer and dec had a large logo prominently displayed sponsors’ logos were also placed on ben’s motorcycles and dec had logos on the motorcycles’ air boxes promotional benefits from motocross racing boise’s construction industry was particularly competitive during the years in issue but sponsoring ben helped give dec an advantage over its competitors throughout boise ben was well known as a motocross racer because many of dec’s jobs came through word of mouth its relationship with the local community played an important role in driving business dec’s association with ben thus played an important role in boosting dec’s exposure and goodwill within the community in addition to improving dec’s community relations and attracting more clients ben’s celebrity status also helped dec attract investors such as carl’s cycle sales for its projects dec’s connection to ben also helped it secure a major source of financing len williams the president of home federal bank first met mr evans at a motocross race when he asked for ben’s autograph his bank is now dec’s largest construction lender dec’s connection to ben also helped it to strengthen its relationships with local subcontractors thus giving it an advantage over its competitors in securing the best local subcontractors for its projects and occasionally getting discounted rates iii tax_return preparation on or around date dec filed form_1120s u s income_tax return for an s_corporation for the form_1120s for states that the effective date of dec’s s election was date dec claimed deductions for expenses relating to the motocross racing activity that were incurred between july and date around the same time petitioners filed form_1040 u s individual_income_tax_return for petitioners claimed deductions for expenses relating to the motocross racing activity incurred between january and date on schedule c deductions claimed for expenses_incurred during the remainder of the year flowed through to petitioners on schedule e supplemental income and loss petitioners reported a total_tax of dollar_figure on their tax_return on or around date dec filed its form_1120s for dec claimed a deduction for expenses relating to the motocross racing activity for the year on or around date petitioners filed their form_1040 for petitioners reported a total_tax of dollar_figure on their tax_return the amounts of petitioners’ and dec’s claimed deductions for the years in issue as well as the amounts they claimed as deductions under sec_179 are listed in the table below sec_179 deduction motocross deduction asset amount dollar_figure year taxpayer petitioners dec dec dollar_figure motorhome big_number big_number motorhome --- --- big_number big_number big_number dec purchased a interest in the motorhome in zach evans construction zec a company owned by one of mr evans’ sons purchased the other mirage trailer utility trailer in dec spent dollar_figure to acquire zec’ sec_50 interest in the motorhome dec also claimed a depreciation deduction of dollar_figure for the remaining value of the ownership_interest acquired from zec for reasons unexplained in the record petitioners and dec claimed the motocross racing activity expenses excluding sec_179 deductions which were listed separately on the returns as part of their cost_of_goods_sold on each of their returns petitioners’ returns contain no indications that the amounts claimed for cost_of_goods_sold include the motocross racing activity expenditures on its forms dec reported the motocross racing activity expenses as part of the amounts on line other costs of schedule a cost_of_goods_sold each of dec’s returns also included a statement indicating that line included amounts for promotional costs those promotional costs correspond to the motocross racing activity expenses dec’s and petitioners’ and returns were prepared by petitioners’ c p a mr anderson mr anderson worked with dyan chacon a c p a who performs financial analysis for dec as an independent_contractor to prepare the returns ms chacon provided mr anderson with financial documents and answered questions that arose during the preparation of the returns i burden_of_proof opinion as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 there are exceptions to this rule sec_7491 shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer meets certain conditions 116_tc_438 with one exception this case is mr anderson passed away in petitioners argue that they have introduced credible_evidence that all the expenses at issue were properly deducted as advertising costs and the burden of continued decided on the preponderance_of_the_evidence and is not affected by the burden_of_proof or sec_7491 ii ordinary and necessary business_expenses a background taxpayers are allowed a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 whether an expenditure is ordinary and necessary is generally a question of fact 320_us_467 generally for an expenditure to be an ordinary and necessary business_expense the taxpayer must show a bona_fide business_purpose for the expenditure there must be a proximate relationship between the expenditure and the business_of_the_taxpayer 37_tc_650 36_tc_879 sec_1_162-1 income_tax regs to be necessary within the meaning of sec_162 an expense needs to be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite the requirement that an expense be ordinary connotes that the transaction which gives rise to it continued proof has shifted however with respect to the utility trailer petitioners have failed to introduce any evidence specifying its use in or relation to the motocross racing activity we find that the burden_of_proof regarding this issue has not shifted to respondent must be of common or frequent occurrence in the type of business involved 308_us_488 citing welch v helvering u s pincite even if an expense is ordinary and necessary it is deductible under sec_162 only to the extent it is reasonable in amount 380_f2d_786 9th cir gill v commissioner tcmemo_1994_92 aff’d without published opinion 76_f3d_378 6th cir brallier v commissioner tcmemo_1986_42 the element of reasonableness is inherent in the phrase ordinary and necessary in sec_162 haskel eng’g supply co f 2d pincite b whether the motocross racing activity expenses were ordinary and necessary we have previously found proximate relationships to exist between various car racing activities undertaken for promotional purposes and businesses engaged in construction boomershine v commissioner tcmemo_1987_384 tax ct memo lexi sec_382 the buying and selling of aircraft ciaravella v commissioner tcmemo_1998_31 wl and the serving of pizza brallier v commissioner tcmemo_1986_42 petitioners argue that similar to the businesses in the above cases dec’s construction business had a proximate relationship with the motocross racing activity respondent argues that no proximate relationship exists and the above cases are distinguishable because the motocross racing activity expenses were actually personal expenses dec operated in boise whereas most of ben’s races took place outside of that area and petitioners have not shown that the motocross racing activity brought in new customers we agree with petitioners the motocross racing activity expenses were not personal expenses respondent does not dispute that motocross racing is a popular and high- profile sport within the boise area and especially within the local construction industry motocross racing’s local popularity coupled with ben’s success in the sport during the years in issue earned him a certain celebrity status by sponsoring ben and having its logos placed prominently on the mirage trailer ben’s motorcycles and promotional posters dec was able to capitalize on this celebrity status which naturally led to increased exposure for dec amongst potential clients investors and subcontractors nevertheless respondent argues that petitioners had dec sponsor ben’s motocross racing for personal reasons the facts however do not support respondent’s position as respondent states petitioners have raised five children all of which sic ride motorcycles petitioners supported all of their children in their motorcycle racing pursuits but deducted expenses only for ben’s activity because he was the only one of their children to attain a level of fame in motocross racing that held promotional value to dec petitioners made the decision after consulting with their c p a to treat ben’s racing activity as a form of promotion for dec’s business because they reasonably calculated that it would be beneficial to dec and dec was not the only company to take advantage of ben’s promotional value ben had a number of other corporate sponsors including western power sports carl’s cycle sales american honda and step one graphics nor are we concerned as is respondent that petitioners stopped paying motocross racing activity expenses after ben became a professional in by that point ben’s career had gained sufficient momentum that he could achieve the kind of success that would generate publicity for dec without its direct financial support races outside of boise benefited dec respondent argues that the motocross racing activity’s promotional value was virtually nonexistent because most of ben’s races took place outside of the boise area whereas dec performs work only in idaho we disagree we have previously held that a taxpayer could deduct expenses for racing activities conducted outside the area where the taxpayer did business see brallier v commissioner tcmemo_1986_42 moreover ben’s increasing national stature--fueled by his participation in races on the national circuit--served to improve his fame and name recognition locally many of dec’s customers and business partners were fans of motocross racing and petitioners have established that its association with a rising star in motocross racing helped dec generally to gain new business connections and to strengthen existing ones petitioners have also established that these connections helped dec’s business in more specific ways for example home federal bank is now dec’s largest source of commercial funds carl’s cycle sales has invested in several of dec’s projects and at least one subcontractor has given dec discounted rates for its services respondent argues however that most of the benefits dec garnered from the motocross racing activity came in the form of connections to vendors subcontractors and banks--rather than customers--and the facts of this case are therefore distinguishable from those in our prior cases we disagree first we find that petitioners’ witnesses have credibly testified that sponsoring ben’s motocross racing activity did help dec to attract business but even if many of the benefits dec received came in the form of deals with subcontractors as opposed to purchases by more customers we are nonetheless convinced that the development of those business relationships with members of the construction industry had a positive effect on dec’s bottom line accordingly we find that the motocross racing activity expenses with one exception were ordinary and necessary c whether the motocross racing activity expenses were reasonable because we find that the motocross racing activity expenses were ordinary and necessary we must now determine whether they were reasonable in amount we have previously determined the extent to which advertising expenses are reasonable by comparing the amount expended for the activity in question with the amount of benefit reasonably expected to be derived ciaravella v commissioner wl at see also 25_tc_463 respondent argues on brief that petitioners failed to introduce any evidence regarding how the utility trailer was used in the motocross racing activity there is no evidence in the record regarding the use of the utility trailer and petitioners did not offer a response to this argument in their reply brief accordingly we find that petitioners are not entitled to deduct as advertising expenses any expenses related to the utility trailer petitioners argue that the motocross racing activity expenses which constituted less than of dec’s gross_receipts in each year were reasonable respondent argues that petitioners have not provided any information regarding the average amount spent on advertising by entities in similar businesses and that petitioners’ motocross racing activity expenditures were unreasonable in the light of dec’s other advertising expenses which were only dollar_figure in and dollar_figure in respondent also argues that as a general_rule expenses should not be considered reasonable simply because they equal a small percentage of a company’s gross_receipts respondent is correct that petitioners have not presented any evidence regarding the average advertising budgets of similar entities nor have petitioners presented evidence of the value of the promotional benefits dec gained from ben’s racing activities on the other hand we are convinced on the basis of the evidence before us that dec derived significant benefits from the motocross racing activity accordingly we resolve the issue of reasonableness using the principles established in 39_f2d_540 2d cir when taxpayers establish that they have incurred deductible expenses but are unable to substantiate the exact amounts we can estimate the deductible amount in some circumstances but only if the taxpayers present sufficient evidence to establish a rational basis for making the estimate see eg id pincite 85_tc_731 in estimating the amount allowable we bear heavily against taxpayers whose inexactitude is of their own making see cohan v commissioner f 2d pincite although cohan is a case of substantiation we as well as other courts have extended the cohan principle to cases where all the expenses have been substantiated see 688_f2d_1376 11th cir aff’g in part remanding in part on this issue tcmemo_1981_123 ciaravella v commissioner wl at for example in boomershine we considered whether a company’s car racing expenditures were reasonable similar to the evidence in the present case the record before us in boomershine contain ed no information as to the average amount spent on advertisement by entities engaged in similar trades_or_businesses boomershine v commissioner tax ct memo lexi sec_382 at n we determined that advertising expenditures of roughly -5 of the company’s gross_receipts for each year were reasonable id we took a similar approach in lang chevrolet co v commissioner tcmemo_1967_212 tax ct memo lexi sec_50 in lang chevrolet an automobile dealership reported racing expenses as a form of advertising during the two years in issue id tax ct memo lexi sec_50 at we found that the dealership’s combined advertising expenses including those for racing constituted of the total gross_sales during one year and of the total gross_sales for the other year we did not consider the amounts expended on racing to be out of proportion when compared to the extent of radio and newspaper coverage derived id at petitioners’ racing promotion expenses are comparable to those in lang chevrolet the expenses constituted approximately of dec’s gross revenues in and in we do agree with respondent however that expenses are not reasonable simply because they are small relative to a company’s gross_receipts nevertheless in the light of the significant tangible and intangible benefits dec obtained from the motocross racing activity we estimate that the amounts dec spent on the motocross racing activity during the years in issue were reasonable accordingly petitioners are entitled to deduct all expenses related to the motocross racing activity reported for the years in issue with the exception of those expenses related to the utility trailer see supra note d sec_179 expense for the motorhome respondent also challenges petitioners’ expense deductions for the motorhome under sec_179 arguing that it was used primarily for lodging petitioners argue that the motorhome was used primarily to transport ben and his motorcycles to races and that they are entitled to the sec_179 expense deductions we agree with petitioners sec_179 generally allows a taxpayer to elect to treat the cost of sec_179 property as a current_expense in the year the property is placed_in_service within certain dollar limitations if the property is used for both business and other purposes then the portion of the property’s cost that is attributable to the business use is eligible for expensing under sec_179 but only if more than of the property’s use is for business purposes see sec_1_179-1 income_tax regs see also whalley v commissioner tcmemo_1996_533 sec_179 property is defined under subsection d which excludes property described in sec_50 from the definition sec_179 flush language sec_50 property includes property which is used predominantly to furnish lodging or in connection with the furnishing of lodging sec_50 such property therefore cannot be expensed under sec_179 see sec_50 sec_179 respondent’s argument focuses on two facts ben and his traveling companions slept on mattresses in the back of the motorhome and dec incurred almost no lodging_expenses in connection with the motocross racing activity respondent downplays the fact that the motorhome was ben’s primary means of transporting himself and his motorcycles to races until dec purchased the mirage trailer we also note that unlike most motorhomes petitioners’ motorhome had a rear wall that folded down at the push of a button to make a ramp that ben used to roll motorcycles up into the motorhome for transport and repairs we find that the motorhome was not used predominantly for lodging accordingly petitioners were entitled to deduct its cost under sec_179 iii accuracy-related_penalties pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code this includes a failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1 b income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 disregard means any careless reckless or intentional disregard sec_6662 the commissioner bears the initial burden of production sec_7491 if the commissioner satisfies his burden the taxpayer then bears the ultimate burden of persuasion higbee v commissioner t c pincite the accuracy- related penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer shows that he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite petitioners have prevailed on all issues in this case except with regard to the utility trailer and the conceded issues as to those remaining issues we find that respondent has met his burden of production petitioners argue that they acted with reasonable_cause and in good_faith by relying on their c p a mr anderson reliance upon the advice of a tax professional may establish reasonable_cause and good_faith for the purpose of avoiding liability for the sec_6662 penalty see 469_us_241 whether reasonable_cause exists when a taxpayer has relied on a tax professional to prepare a return must be determined on the basis of all of the facts and circumstances see 115_tc_43 aff’d 299_f3d_221 3d cir the taxpayer claiming reliance on a tax professional must prove by a preponderance of evidence that he or she satisfies each prong of the following test t he adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser's judgment id pincite mr anderson was a c p a ms chacon also a c p a testified that she provided all documents and information necessary for mr anderson to prepare petitioners’ and dec’s tax returns we find that as to the utility trailer and the conceded issues petitioners reasonably relied in good_faith on mr anderson’s judgment accordingly petitioners are not liable for any accuracy-related_penalties in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
